per curiam:
El 10 de mayo de 2004, la Oficina del Procu-rador General presentó un informe para someter a la con-sideración de este Tribunal cierta conducta incurrida por el querellado en su gestión profesional. Mediante Resolución de 12 de julio de 2004, ordenamos al Procurador General presentar la querella con los cargos correspondientes, a fin de continuar con el procedimiento disciplinario. Así se hizo el 22 de septiembre de 2004.
La querella presentada en este caso contra el Ledo. Iván F. González Carmona le imputa haber violado el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual dispone, entre otras cosas, que un profesional no debe re-presentar intereses encontrados.
*107Adujo el Procurador que el querellado, siendo el repre-sentante legal de uno de los miembros de una Sociedad Legal de Gananciales en liquidación, aceptó ser y compa-reció ante los tribunales como el representante legal de posibles deudores de dicha sociedad. De esa forma incurrió, según el Procurador General, en un evidente conflicto de intereses “en tanto su deber era abogar (en beneficio del miembro de la extinta sociedad ganancial en liquidación) por aquello a que debía oponerse (en beneficio de los posi-bles deudores de la sociedad)”. Querella, pág. 2. El licen-ciado González Carmona negó la violación ética imputada. Adujo que, contrario a lo alegado, sus representados tenían intereses en común y reclamos similares, no habiendo pues el conflicto de intereses contemplado por el canon.
El 10 de febrero de 2005 designamos a la Leda. Igrí Rivera de Martínez, ex jueza del Tribunal de Apelaciones, como Comisionada Especial para recibir la prueba del caso y rendir un informe con las determinaciones de hechos y recomendaciones pertinentes.
I — I
El proceso judicial que dio origen a la queja que inició el procedimiento disciplinario comenzó con una demanda de 11 de febrero de 1999 en el caso Teresa López v. Arturo Núñez Salgado, Civil Núm. DAC-99-0165(406), Tribunal de Primera Instancia, Sala Superior de Bayamón. El licen-ciado González Carmona asumió la representación legal de la demandante, Sra. Teresa López, después de comenzado el caso. En este proceso, la señora López solicitaba la liqui-dación de los bienes de la Sociedad de Bienes Gananciales habida con el Sr. Arturo Núñez Salgado, que se había ex-tinguido por sentencia de divorcio decretado el 8 de junio de 1998. Específicamente, la señora López reclamó la divi-sión de los haberes gananciales consistentes en su interés pecuniario en dos bienes inmuebles.
*108El señor Núñez Salgado contestó la demanda el 10 de mayo de 1999. En agosto de 2002 presentó demandas contra el tercero demandado Paul Parson, contra la “cuarta demandada”, Luz María Rodríguez García, y contra la “quinta demandada”, Natalia Teresa Marín López.
Respecto al señor Parson, quien era compañero consensual de la señora López, el señor Núñez reclamó una deuda por el alegado uso de bienes inmuebles pertenecientes a la Sociedad Legal de Gananciales. En cuanto a la señora Ro-dríguez García, denominada “cuarta demandada”, el señor Núñez alegó que ésta adeudaba a la Sociedad Legal de Gananciales, veintiún mil dólares de un supuesto pagaré que se otorgó en 1988 como resultado de la compraventa de una propiedad ganancial. A la “quinta demandada”, Natalia Teresa Marín López, hija de la demandante Teresa Ló-pez Reyes, el señor Núñez le reclamó un dinero que alega fue apropiado por ella, perteneciente a la Sociedad Legal de Bienes Gananciales.
El Ledo. Iván González Carmona asumió la representa-ción legal de todas las partes demandadas y contestó las tres demandas de forma separada. En dichas contestacio-nes el licenciado González planteó que las deudas y recla-maciones alegadas por el señor Núñez eran inexistentes, irreales y sin fundamento alguno. En vista celebrada el 11 de abril de 2003 se informaron al tribunal unos acuerdos entre las partes, que de forma definitiva pusieron fin a las demandas tercera y quinta. Acorde con ello, el foro de ins-tancia dictó sentencia el 17 de septiembre de 2003, notifi-cada el 7 de octubre de 2003, mediante la cual archivó con perjuicio las reclamaciones contra Paul Parson y Natalia Marín. La reclamación contra Luz M. Rodríguez García quedó pendiente.
Una vez advino final y firme la sentencia aludida, y mientras se dilucidaban en el foro de instancia otros asun-tos relativos a la custodia de una menor, hija de la señora López y el señor Núñez, se presentó la queja que ha moti-*109vado el procedimiento disciplinario el 25 de noviembre de 2003. Posteriormente, el 16 de junio de 2004, el licenciado González Carmona renunció a la representación legal en el caso sobre liquidación de bienes. También lo hizo en el caso de divorcio, dentro del cual se dilucidaba lo relativo a la custodia de la menor, hija del señor Núñez y la señora López.
El señor Núñez ya había solicitado la descalificación del licenciado González Carmona, durante el proceso de divor-cio, imputando violación al Canon 21 del Código de Etica Profesional, supra. El Tribunal de Primera Instancia, me-diante Resolución de 3 de marzo de 2004, determinó que ello no procedía.
II
El Canon 21 del Código de Ética Profesional dispone:
El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las par-tes y con terceras personas, y cualquier interés en la contro-versia que pudiera influir en el cliente al seleccionar su consejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus intereses personales.

No es propio de un profesional el representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente.

La obligación de representar al cliente con fidelidad incluye la de no divulgar sus secretos o confidencias y la de adoptar medidas adecuadas para evitar su divulgación. Un abogado no debe aceptar la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de otro cliente anterior ni servir como árbitro, especialmente cuando el cliente anterior le ha hecho confidencias que puedan afectar a uno o otro cliente, aún cuando ambos clientes así lo aprueben. Será altamente impropio de un abogado el utilizar las confi-*110dencias o secretos de un cliente en perjuicio de éste. (Énfasis suplido.)
En In re Avilés, Tosado, 157 D.P.R. 867, 882 (2002), citando a In re Sepúlveda Girón, 155 D.P.R. 345, 355 (2001), expresamos lo siguiente:
El conflicto de intereses dispuesto en el Canon 21 del Código de Ética Profesional, presenta tres situaciones que deben ser evitadas por todo abogado: “que en beneficio de un cliente se abogue por aquello a lo que el letrado debe oponerse en cum-plimiento de sus obligaciones para con otro cliente; que un abo-gado acepte la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de un cliente anterior, y que un abogado acepte una representación legal, o que continúe en ella, cuando su juicio profesional pueda ser afectado por sus intereses personales.” Es decir, dicha norma ética pretende evitar una conducta profesional que mine el principio cardinal de confianza en que debe fundamentarse toda relación fiduciaria entre un abogado y su cliente. (Énfasis suplido.)
En Otaño v. Vélez, 141 D.P.R. 820, 826 (1996), indicamos lo siguiente:
El citado Canon 21 le impone a todo abogado el deber de evitar tres situaciones básicas, a saber: (1) aceptar la repre-sentación legal cuando a su juicio ésta puede verse afectada por sus expectativas o intereses personales; (2) aceptar la re-presentación legal simultánea de dos clientes distintos con in-tereses contrapuestos, y (3) aceptar la representación de un cliente en asuntos que puedan afectar cualquier interés de un cliente anterior. (Énfasis suplido.)
Hemos explicado que para que entre en vigor la prohibición sobre el conflicto de intereses del citado Canon 21 se requiere la existencia de una relación de abogadocliente dual. In re Soto Cardona, 143 D.P.R. 50 (1997). Existente ésta, se debe determinar si ello implica representar intereses encontrados o incompatibles (In re Pizarro Santiago, 117 D.P.R. 197 (1986)) o que puedan serlo potencialmente (Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985)). Cabe recordar que la representación simultá-*111nea de partes con un potencial conflicto de intereses es éticamente impermisible. Id.
En este caso, el licenciado González Carmona aceptó la representación legal de clientes con intereses contrapuestos. Representaba a la señora López y a varias de las personas demandadas por el señor Núñez. De con-cederse lo solicitado en dichas demandas, se acrecentaría el caudal de la extinta Sociedad Legal de Gananciales, lo cual sería negativo para los demandados que él represen-taba pero beneficiaría a la señora López. Por el contrario, de triunfar los demandados que él representaba, se redu-ciría el caudal potencial de la comunidad post matrimonial, perjudicando a la señora López. Esta era la realidad procesal, inalterada por la falta de interés de la señora López en reclamarle pago alguno a dichos demandados ni el convencimiento moral del abogado de que éstos nada adeudaban.
La realidad del conflicto de intereses en que se ubicó el licenciado González Carmona se hace más patente en la situación de la cuarta demandada, Sra. Luz Rodríguez. El querellado insistió en que la señora Rodríguez no le adeu-daba ningún dinero a la sociedad conyugal; que el pagaré que ésta suscribió a favor de esta sociedad se hizo en ánimo de favorecerla en un proceso de quiebra y con el consenti-miento tanto del señor Núñez y como de la señora López. Esa reclamación a la fecha cuando se presenta la querella y se emite el Informe de la Comisionada Especial estaba aún pendiente de adjudicación ante el Tribunal de Primera Instancia. Es decir, la señora Rodríguez sigue siendo, po-tencialmente, deudora de la Sociedad Legal de Ganancia-les una vez compuesta por la señora López y el señor Núñez. Más aún, a quien único le compete resolver si la señora Rodríguez y los demás demandados representados por el licenciado González Carmona realmente debían algo a la sociedad de gananciales es al Tribunal de Primera Ins-tancia, a base de la prueba presentada por un abogado *112libre de conflictos. En vez, basándose en la información que le ofreció la señora López, el querellado decidió, él mismo, que los señores Parson, Marín y Rodríguez no debían nada a la Sociedad Legal de Gananciales, lo cual le permitía asumir la representación de todos ellos y continuar con la de la señora López sin conflictos de interés.
III
En su oposición al Informe de la Comisionada Especial el licenciado González Carmona reitera los argumentos vertidos a lo largo del proceso disciplinario. Expone prime-ramente que nunca representó a la Sociedad Legal de Ga-nanciales compuesta por la señora López y el querellante señor Núñez, sino que siempre fue representante de la se-ñora López. Indica que no hubo prueba respecto a si “exis-tía o podía existir acreencias que causaban el conflicto de interés” y cuestiona el que la Comisionada haya arribado a conclusiones respecto a ello “a base de meras alegaciones”.
A pesar del énfasis que da a ese argumento, no encon-tramos en el Informe de la Comisionada Especial que se hubiera concluido que el licenciado González Carmona fuera en algún momento representante legal de la Socie-dad Legal de Gananciales. Tampoco resulta pertinente al cargo imputado. En cuanto a las “acreencias”, la Comisio-nada no llegó a otra conclusión que no fuera que eran los tribunales quienes podían determinar si éstas existían y no el licenciado González Carmona, y que precisamente por esa razón éste no debió haber asumido la representa-ción de las partes “tercera, cuarta y quinta demandadas”, confiado en su certeza personal de que no había tales deudas. Por otra parte, no es en el procedimiento discipli-nario que debe litigarse la existencia de las deudas alega-das por el señor Núñez, sino en el Tribunal de Primera Instancia.
Tampoco resulta determinante, en cuanto a la violación *113ética imputada, que la parte representada por el licenciado González Carmona no reclamara nada a sus otros representados. Lo importante, según hemos explicado, es que si ellos efectivamente debían algo a la extinta Sociedad Legal de Gananciales, como alegaba el señor Núñez y sólo podía resolver el tribunal, el pago de lo adeudado benefi-ciaría a la señora López, dado el interés que ésta tenía en los bienes aún no liquidados de dicha sociedad. Por eso, el verse obligado a alegar que sus nuevos clientes no adeuda-ban nada a la extinta Sociedad de Gananciales confligía potencialmente con el interés de su primera cliente.
El licenciado González Carmona reitera en varias oca-siones que la sentencia donde se archivaron con perjuicio las reclamaciones, en cuanto a los demandados tercero y quinto, demuestra que nunca existieron sus alegadas deu-das con la Sociedad de Gananciales. Ello no es pertinente. La violación al Canon 21 del Código de Ética Profesional, supra, no dependía de que no se archivaran las reclamacio-nes contra los posibles deudores de la Sociedad Legal de Gananciales. Esto no cambia la realidad de que se incurre en conflicto de interés al representar a un miembro de una sociedad conyugal en liquidación y al mismo tiempo repre-sentar a presuntos deudores de dicha sociedad.
Como hemos señalado, tampoco es pertinente a la eva-luación de un posible conflicto de intereses el que todos los clientes hayan consentido a ser representados simultánea-mente por el licenciado González Carmona. El que las par-tes den sus consentimientos para que el abogado los repre-sente a todos no elimina el conflicto de interés ni le permite a éste aceptar dicha representación. Otaño v. Vélez, supra. Cuando el licenciado González Carmona aceptó la repre-sentación legal del tercero, cuarto y quinto demandado, la controversia en torno a la existencia de deudas de éstos a favor de la Sociedad Legal de Gananciales de la cual su dienta formó parte y cuya liquidación estaba pendiente, se encontraba ante la consideración del Tribunal. Al así ac-*114tuar el abogado violó el Canon 21 del Código de Ética Pro-fesional, supra.
IV
En el Informe de la Comisionada Especial, pág. 18, se señala, como atenuantes, los siguientes:
(1) El querellado no ha tenido nunca queja alguna, por lo que no se había visto en al situación de enfrentar un proceso disciplinario, siendo ésta la primera vez.
(2) No hay prueba de que los motivos del querellado hayan sido lucrarse indebidamente o cualquier otro propósito que no fuere lo que equivocadamente consideró era su deber, ante la convicción íntima y moral de que lo que le indicaron sus clien-tes sobre la falsedad de las deudas, era cierto.
(3) No hay prueba de que su actuación haya causado daño a ninguna de las partes, por lo que no existe reclamación judicial alguna de la cual tengamos conocimiento al día de hoy contra el licenciado González Carmona. De hecho, como parte del acuerdo transaccional de las partes, según consta en la sentencia de fecha 17 de septiembre de 2003, el quejoso y allí demandado, Sr. Arturo Núñez, desistió, con perjuicio, de su demanda contra el tercero demandado y la “quinta” demandada.
Según nuestros pronunciamientos, y tomando en consi-deración todas la circunstancias del presente caso, en especial que la conducta del querellado no parece haber per-judicado a terceros, limitamos la sanción impuesta al licenciado González Carmona a una censura severa y le apercibimos de que, en el futuro, debe ejercer mayor cautela al evaluar las situaciones que pudieran generar un con-flicto de intereses o una apariencia de impropiedad.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió sin opinión escrita.